DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on July 19, 2021 has been entered.
This Office action is responsive to an amendment filed July 19, 2019. Claims 1-7, 9-15, 17-21, 24, 27 & 30 are pending. Claims 8, 16, 22-23, 25-26 & 28-29 have been canceled. Claims 1, 3-4, 6, 13-15 & 20 have been amended.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-10, 13-15, 17-18, 20-21, 24, 27 & 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinis (US 2012/0197277) in view of Raybin et al. (US 2013/0225934) (“Raybin” hereinafter) further in view of Ziarno et al. (US 2011/0190579) (“Ziarno” hereinafter).
claim 1, Stinis discloses an intravascular therapy catheter system 200 for cutting a blood vessel occlusion of a subject, the catheter system 200 comprising: 
a catheter 220 configured for insertion into a blood vessel of the subject, the catheter 220 having a wall 222, and a cutting instrument 230 adapted to cut material of an occlusion in the blood vessel of the subject, the distal end being reconfigurable from a collapsed configuration to an expanded configuration, a lumen being adapted to receive the cut material of the occlusion in the blood vessel of the subject; and 

    PNG
    media_image1.png
    257
    384
    media_image1.png
    Greyscale

a release mechanism 210 coupled to the catheter 220, the release mechanism 210 being actuatable to reconfigure the distal end from the collapsed configuration to the expanded configuration (see at least abstract, figs. 2A-C, 3A-C &  & 4A-C and par 0069-0072 & 0074-0075).  
Stinis discloses a catheter system, as described above, that fails to explicitly teach a catheter system with the wall comprising a distal end carrying a cutting instrument adapted to cut material of an occlusion in the blood vessel of the subject, the wall further comprising at least two flexible components, wherein the at least two flexible 
However, Raybin teaches that it is known to provide a system with the wall 608 comprising a distal end carrying a cutting instrument (i.e., edges) adapted to cut material of an occlusion in the blood vessel of the subject (see at least par 0082), the wall further comprising at least two flexible components (i.e., urging means or pull wires 606), wherein the at least two flexible components 606 have a first flexibility that is different than a flexibility for another portion of the wall 608 (see at least figs. 6A-C and par 0066).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter system of Stinis with the wall comprising a distal end carrying a cutting instrument adapted to cut material of an occlusion in the blood vessel of the subject, the wall further comprising at least two flexible components, wherein the at least two flexible components have a first flexibility that is different than a flexibility for another portion of the wall as taught by Raybin since such a modification would amount to a simple substitution of one known element (i.e. funnel wall as taught by Stinis) for another (i.e. the funnel wall as taught by Raybin) to obtain predictable results such as urging the expandable wall portion to expand outwardly in funnel-like fashion when not constrained by the sheath--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Stinis as modified by Raybin discloses a catheter system, as described above, that fails to explicitly teach a catheter system wherein the wall comprises two folds in the collapsed configuration, wherein the two folds create two folded portions, wherein a first of the two folded portions comprises a first U shape having a concave surface, wherein the second of the two folded portions comprises a second U shape having a convex surface, the second U shape coupled to the first U shape at the two folds, the wall further comprising a U shaped orifice disposed at the distal end between the first U shape and the second U shape, the orifice being in fluid communication with a lumen extending proximally from the distal end, wherein, in the collapsed configuration, the second of the two folded portions is spaced from an inner surface of the release mechanism by the first of the two folded portions, and in the expanded configuration, the second of the two folded portions contact the inner surface of the release mechanism.
However, Ziarno teaches that it is known to provide a system wherein the wall comprises two folds in the collapsed configuration, wherein the two folds create two folded portions, wherein a first of the two folded portions comprises a first U shape having a concave surface, wherein the second of the two folded portions comprises a second U shape having a convex surface, 

    PNG
    media_image2.png
    348
    416
    media_image2.png
    Greyscale

the second U shape coupled to the first U shape at the two folds, the wall further comprising a U shaped orifice disposed at the distal end between the first U shape and the second U shape, the orifice being in fluid communication with a lumen extending proximally from the distal end, wherein, in the collapsed configuration, the second of the two folded portions is spaced from an inner surface of the release mechanism (1413, 1423) by the first of the two folded portions, and in the expanded configuration, the second of the two folded portions contact the inner surface of the release mechanism (1413, 1423) (see at least fig. 14; par 0103).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Stinis as modified by Raybin wherein the wall comprises two folds in the collapsed configuration, wherein the two folds create two folded portions, wherein a first of the two folded portions comprises a first U shape having a concave surface, wherein the second of the two folded portions comprises a second U shape having a convex surface, the second U shape coupled to the first U shape at the two folds, the wall further comprising a U shaped orifice disposed at the distal end between the first U shape and the second U shape, the orifice being in fluid communication with a lumen extending proximally from the distal end, wherein, in the collapsed configuration, the second of the two folded portions is spaced from an inner surface of the release mechanism by the first of the two folded portions, and in the expanded configuration, the second of the two folded portions contact the inner surface of the release mechanism as taught by Ziarno et al. since such a modification would amount to applying a known technique (i.e. as taught by Ziarno et al.) to a known device (i.e. as taught by Stinis) ready for improvement to achieve a predictable result such as providing a folding in the reconfigurable wall that expands only after insertion because doing so would allow the use of a larger reconfigurable wall to be collapsed inside the sheath--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Stinis as modified by Raybin and Ziarno discloses a system that teaches all the limitations of the claim with the exception of a system wherein the at least two flexible components are within the two folds, respectively. Instead, Raybin teaches a system wherein the at least two flexible components are located around the perimeter of the wall 608 (see at least figs. 6A-C and par 0066).
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a system wherein the at least two flexible components are within the two folds, respectively because the Applicant has not disclosed that doing so provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected claimed flexible components arrangement and the arrangement in the Raybin invention to have performed equally well because both would perform the same function of urging the expandable wall portion to expand outwardly in funnel-like fashion when not constrained by the sheath.
Therefore, it would have been prima facie obvious to modify the system of Stinis as modified by Raybin and Ziarno to obtain the invention claimed because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
In regards to claim 2, Stinis discloses the catheter system 200 of claim 1, wherein the distal end comprises a funnel shape in the expanded configuration (see at least figs. 2A-C, 3A-C & 4A-C).  
In regards to claim 3, Stinis discloses the catheter system 200 of claim 2, further comprising a vacuum pump in fluid communication with the lumen and adapted to displace cut material of the occlusion in the blood vessel of the subject through the lumen (see at least par 0074 & 0078).  
In regards to claim 4, while Stinis discloses a system wherein the catheter further comprises a second cutting instrument (i.e., atherectomy device) disposed within the lumen, the second cutting instrument being adapted to cut material of the occlusion in the blood vessel of the subject within the lumen (see at least fig. 7 and par 0046-0047, 0114), Stinis discloses the catheter system 200, as described above in claim 3, that fails to explicitly teach a system wherein the cutting instrument is a first cutting instrument. However, Raybin teaches that it is known to provide a system wherein the cutting instrument is a first cutting instrument (i.e., edges) (see at least par 0082). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Stinis  wherein the cutting instrument is a first cutting instrument as taught by Raybin since such a modification would amount to a simple substitution of one known element (i.e. funnel wall as taught by Stinis) for another (i.e. the funnel wall as taught by Raybin) to obtain predictable results such as urging the expandable wall portion to expand outwardly in funnel-like fashion when not constrained by the sheath--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 5, Stinis discloses the catheter system 200 of claim 1, wherein the release mechanism 210 comprises a sleeve carried by the catheter 220, the sleeve being actuatable from a first position relative to the catheter 220 to a second position relative to the catheter 220, in the first position the sleeve urging the distal end toward the collapsed configuration, and in the second position the sleeve permitting the distal end to occupy the expanded configuration (see at least figs. 2A-C, 3A-C  & 4A-C).
In regards to claim 6, Stinis discloses an intravascular catheter system 200 for cutting a blood vessel occlusion of a subject, the catheter system 200 comprising: 
a catheter 220 configured for insertion into a blood vessel of the subject, the catheter 220 having a wall, a cutting instrument adapted to cut material of the occlusion in the blood vessel of the subject, the distal end being reconfigurable from a collapsed configuration to an expanded configuration, the lumen being adapted to receive the cut material of the occlusion in the blood vessel of the subject; and

    PNG
    media_image1.png
    257
    384
    media_image1.png
    Greyscale
 
a sheath 210 translatably carried by the catheter 220, the sheath 210 being translatable from a first position relative to the catheter 220 to a second position relative to the catheter 220, in the first position the sheath 210 urging the distal end toward the collapsed configuration, and in the second position the sheath 210 permitting the distal end to occupy the expanded configuration, wherein, in the collapsed configuration (see at least abstract, figs. 2A-C, 3A-C &  & 4A-C and par 0069-0072 & 0074-0075).
Stinis discloses a catheter system, as described above, that fails to explicitly teach a system with the wall comprising a distal end carrying a cutting instrument adapted to cut material of the occlusion in the blood vessel of the subject, the wall comprising a distal end carrying a cutting instrument adapted to cut material of the occlusion in the blood vessel of the subject, the wall further comprising at least two flexible components, wherein the at least two flexible components have a first flexibility that is different than a flexibility for another portion of the wall.
However, Raybin teaches that it is known to provide a system with the wall 608 comprising a distal end carrying a cutting instrument (i.e., edge) adapted to cut material of the occlusion in the blood vessel of the subject (see at least par 0082), the wall 608 further comprising at least two flexible components (i.e., urging means or pull wires 606), wherein the at least two flexible components (i.e., urging means or pull wires 606) have a first flexibility that is different than a flexibility for another portion of the wall 608 (see at least figs. 6A-C and par 0066).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter system of Stinis with the wall comprising a distal end carrying a cutting instrument adapted to cut material of the occlusion in the blood vessel of the subject, the wall comprising a distal end carrying a cutting instrument adapted to cut material of the occlusion in the blood vessel of the subject, the wall further comprising at least two flexible components, wherein the at least two flexible components have a first flexibility that is different than a flexibility for another portion of the wall as taught by Raybin since such a modification would amount to a simple substitution of one known element (i.e. funnel wall as taught by Stinis) for another (i.e. the funnel wall as taught by Raybin) to obtain predictable results such as urging the expandable wall portion to expand outwardly in funnel-like fashion when not constrained by the sheath--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Stinis as modified by Raybin discloses a catheter system 200, as described above, that fails to explicitly teach a system with the wall further comprising at least two flexible components, wherein the at least two flexible components have a first flexibility that is different than a flexibility for another portion of the wall, wherein the wall comprises two folds in the collapsed configuration, wherein the two folds create two folded portions, wherein a first of the two folded portions comprises a first U shape having a concave surface, wherein the second of the two folded portions comprises a second U shape having a convex surface, the second U shape coupled to the first U shape at the two folds, the wall further comprising a U shaped orifice disposed at the distal end between the first U shape and the second U shape, the orifice being in fluid communication with a lumen extending proximally from the distal end, the second of the two folded portions is spaced from an inner surface of the sheath, and in the expanded configuration, the second of the two folded portions contact the inner surface of the sheath.
However, Ziarno teaches that it is known to provide a system wherein the wall comprises two folds in the collapsed configuration, wherein the two folds create two folded portions, wherein a first of the two folded portions comprises a first U shape having a concave surface, wherein the second of the two folded portions comprises a second U shape having a convex surface, the second U shape coupled to the first U shape at the two folds, the wall further comprising a 


    PNG
    media_image2.png
    348
    416
    media_image2.png
    Greyscale

U shaped orifice disposed at the distal end between the first U shape and the second U shape, the orifice being in fluid communication with a lumen extending proximally from the distal end (see at least fig. 14; par 0103).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Stinis as modified by Raybin with the wall further comprising at least two flexible components, wherein the at least two flexible components have a first flexibility that is different than a flexibility for another portion of the wall, wherein the wall comprises two folds in the collapsed configuration, wherein the two folds create two folded portions, wherein a first of the two folded portions comprises a first U shape having a concave surface, wherein the second of the two folded portions comprises a second U shape having a convex surface, the second U shape coupled to the first U shape at the two folds, the wall further comprising a U shaped orifice disposed at the distal end between the first U shape and the second U shape, the orifice being in fluid communication with a lumen extending proximally from the distal end, the second of the two folded portions is spaced from an inner surface of the sheath, and in the expanded configuration, the second of the two folded portions contact the inner surface of the sheath as taught by Ziarno et al. since such a modification would amount to applying a known technique (i.e. as taught by Ziarno et al.) to a known device (i.e. as taught by Stinis) ready for improvement to achieve a predictable result such as providing a folding in the reconfigurable wall that expands only after insertion because doing so would allow the use of a larger reconfigurable wall to be collapsed inside the sheath--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Stinis as modified by Raybin and Ziarno discloses a system that teaches all the limitations of the claim with the exception of a system wherein the at least two flexible components are within the two folds, respectively. Instead, Raybin teaches a system wherein the at least two flexible components are located around the perimeter of the wall 608 (see at least figs. 6A-C and par 0066).
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a system wherein the at least two flexible components are within the two folds, respectively because the Applicant has not disclosed that doing so provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected claimed flexible components arrangement and the arrangement in the Raybin invention to have performed equally well because both would perform the same function of urging the expandable wall portion to expand outwardly in funnel-like fashion when not constrained by the sheath.
Therefore, it would have been prima facie obvious to modify the system of Stinis as modified by Raybin and Ziarno to obtain the invention claimed because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
In regards to claim 7, Stinis discloses the catheter system 200 of claim 6, wherein in the first position the sheath 210 encloses the distal end to urge the distal end toward the collapsed configuration, and in the second position the sheath 210 is disposed proximally from the distal end to permit the distal end to occupy the expanded configuration (see at least figs. 2A-C, 3A-C & 4A-C).  
In regards to claim 9, Stinis as modified by Ziarno discloses a catheter system 200, as described above in claim 6, that fails to explicitly teach a system wherein the at least two flexible components urge the distal end toward the expanded configuration. However, Raybin teaches that it is known to provide a system wherein the at least two flexible components (i.e., urging means or pull wires 606) urge the distal end toward the expanded configuration (see at least figs. 6A-C and par 0066). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter system of Stinis as modified by Ziarno wherein the at least two flexible components urge the distal end toward the expanded configuration as taught by Raybin since such a modification would amount to a simple substitution of one known element (i.e. funnel wall as taught by Stinis) for another (i.e. the funnel wall as taught by Raybin) to obtain predictable results such as urging the expandable wall portion to expand outwardly in funnel-like fashion when not constrained by the sheath--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 10, Stinis as modified by Ziarno discloses a catheter system 200, as described above in claim 9, that fails to explicitly teach system wherein the at least two flexible components reconfigure the distal end from the collapsed configuration to the expanded configuration when the sheath 210 occupies the second position. However, Raybin teaches that it is known to provide a system wherein the at least two flexible components (i.e., urging means or pull wires 606) reconfigure the distal end from the collapsed configuration to the expanded configuration when the sheath (1413, 1423) occupies the second position (see at least figs. 6A-C and par 0066). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter system of Stinis as modified by Ziarno wherein the at least two flexible components reconfigure the distal end from the collapsed configuration to the expanded configuration when the sheath 210 occupies the second position as taught by Raybin since such a modification would amount to a simple substitution of one known element (i.e. funnel wall as taught by Stinis) for another (i.e. the funnel wall as taught by Raybin) to obtain predictable results such as urging the expandable wall portion to expand outwardly in funnel-like fashion when not constrained by the sheath--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 13, while Stinis discloses a system wherein the catheter further comprises a second cutting instrument (i.e., atherectomy device) disposed within the lumen, the second cutting instrument being adapted to cut material of the occlusion in the blood vessel of the subject within the lumen (see at least fig. 7 and par 0046-0047, 0114), Stinis discloses the catheter system 200, as described above in claim 3, that fails to explicitly teach a system wherein the cutting instrument is a first cutting instrument. However, Raybin teaches that it is known to provide a system wherein the cutting instrument is a first cutting instrument (i.e., edges) (see at least par 0082). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Stinis  wherein the cutting instrument is a first cutting instrument as taught by Raybin since such a modification would amount to a simple substitution of one known element (i.e. funnel wall as taught by Stinis) for another (i.e. the funnel wall as taught by Raybin) to obtain predictable results such as urging the expandable wall portion to expand outwardly in funnel-like fashion when not constrained by the sheath--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
  	In regards to claim 14, Stinis discloses the catheter system 200 of claim 6, further comprising a vacuum pump in fluid communication with the lumen and adapted to displace the cut material of the occlusion in the blood vessel of the subject through the lumen (see at least par 0074 & 0078).  
In regards to claim 15, Stinis discloses an intravascular therapy catheter system 200 for cutting a blood vessel occlusion of a subject, the catheter system 200 comprising: 
a catheter 220 having a wall, a cutting instrument 230 adapted to cut material of the occlusion in the blood vessel of the subject, the distal end being reconfigurable from a collapsed configuration to an expanded configuration and having a lumen being adapted to receive the cut material of the occlusion in the blood vessel of the subject,; and 

    PNG
    media_image1.png
    257
    384
    media_image1.png
    Greyscale

a cover 210 carried by the catheter 220, the cover 210 surrounding the distal end to hold the distal end in the collapsed configuration, and the cover 210 being proximally slidable along the catheter 220 to expose the distal end and permit the distal end to occupy the expanded configuration.  
Stinis discloses a catheter system 200, as described above, that fails to explicitly teach a system with the wall comprising a distal end carrying a cutting instrument adapted to cut material of the occlusion in the blood vessel of the subject, the wall further comprising at least two flexible components, wherein the at least two flexible components have a first flexibility that is different than a flexibility for another portion of the wall.
However, Raybin teaches that it is known to provide a system with the wall comprising a distal end carrying a cutting instrument (i.e., edges) adapted to cut material of the occlusion in the blood vessel of the subject (see at least par 0082), the wall 608 further comprising at least two flexible components i.e., urging means or pull wires 606), wherein the at least two flexible components i.e., urging means or pull wires 606) have a first flexibility that is different than a flexibility for another portion of the wall 608 (see at least figs. 6A-C and par 0066).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter system of Stinis with the wall comprising a distal end carrying a cutting instrument adapted to cut material of the occlusion in the blood vessel of the subject, the wall further comprising at least two flexible components, wherein the at least two flexible components have a first flexibility that is different than a flexibility for another portion of the wall as taught by Raybin since such a modification would amount to a simple substitution of one known element (i.e. funnel wall as taught by Stinis) for another (i.e. the funnel wall as taught by Raybin) to obtain predictable results such as urging the expandable wall portion to expand outwardly in funnel-like fashion when not constrained by the sheath--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Stinis as modified by Raybin discloses a catheter system 200, as described above, that fails to explicitly teach a system wherein the wall comprises two folds in the collapsed configuration, wherein the two folds create two folded portions, wherein a first of the two folded portions comprises a first U shape having a concave surface, wherein the second of the two folded portions comprises a second U shape having a convex surface, the second U shape coupled to the first U shape at the two folds, the wall further comprising a U shaped orifice disposed at the distal end between the first U shape and the second U shape, the orifice being in fluid communication with a lumen extending proximally from the distal end, the lumen being adapted to receive the cut 
However, Ziarno teaches that it is known to provide a system wherein the wall comprises two folds in the collapsed configuration, wherein the two folds create two folded portions, wherein a first of the two folded portions comprises a

    PNG
    media_image2.png
    348
    416
    media_image2.png
    Greyscale

 first U shape having a concave surface, wherein the second of the two folded portions comprises a second U shape having a convex surface, the second U shape coupled to the first U shape at the two folds, the wall further comprising a U shaped orifice disposed at the distal end between the first U shape and the second U shape, the orifice being in fluid communication with a lumen extending proximally from the distal end, wherein, in the collapsed configuration, the second of the two folded portions is spaced from an inner surface of the cover (see at least fig. 14; par 0103).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Stinis as modified by Raybin with wherein the wall comprises two folds in the collapsed configuration, wherein the two folds create two folded portions, wherein a first of the two folded portions comprises a first U shape having a concave surface, wherein the second of the two folded portions comprises a second U shape having a convex surface, the second U shape coupled to the first U shape at the two folds, the wall further comprising a U shaped orifice disposed at the distal end between the first U shape and the second U shape, the orifice being in fluid communication with a lumen extending proximally from the distal end, the lumen being adapted to receive the cut 
Stinis as modified by Raybin and Ziarno discloses a system that teaches all the limitations of the claim with the exception of a system wherein the at least two flexible components are within the two folds, respectively. Instead, Raybin teaches a system wherein the at least two flexible components are located around the perimeter of the wall 608 (see at least figs. 6A-C and par 0066).
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a system wherein the at least two flexible components are within the two folds, respectively because the Applicant has not disclosed that doing so provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected claimed flexible components arrangement and the arrangement in the Raybin invention to have performed equally well because both would perform the same function of urging the expandable wall portion to expand outwardly in funnel-like fashion when not constrained by the sheath.
Therefore, it would have been prima facie obvious to modify the system of Stinis as modified by Raybin and Ziarno to obtain the invention claimed because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
In regards to claim 17, Stinis as modified by Ziarno discloses a catheter system 200, as described above in claim 15, that fails to explicitly teach a system wherein the at least two flexible components urge the distal end toward the expanded configuration. However, Raybin teaches that it is known to provide a system wherein the at least two flexible components (i.e., urging means or pull wires 606) urge the distal end toward the expanded configuration (see at least figs. 6A-C and par 0066). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter system of Stinis as modified by Ziarno wherein the at least two flexible components urge the distal end toward the expanded configuration as taught by Raybin since such a modification would amount to a simple substitution of one known element (i.e. funnel wall as taught by Stinis) for another (i.e. the funnel wall as taught by Raybin) to obtain predictable results such as urging the expandable wall portion to expand outwardly in funnel-like fashion when not constrained by the sheath--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 18, Stinis as modified by Ziarno discloses the catheter system 200, as described above in claim 17, that fails to explicitly teach a system wherein the at least two flexible components reconfigure the distal end from the collapsed configuration to the expanded configuration when the distal end is exposed from the cover.  However, Raybin teaches that it is known to provide a system wherein the at least two flexible components (i.e., urging means or pull wires 606) reconfigure the distal end from the collapsed configuration to the expanded configuration when the distal end is exposed from the cover 600 (see at least figs. 6A-C and par 0066). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter system of Stinis as modified by Ziarno wherein the at least two flexible components reconfigure the distal end from the collapsed configuration to the expanded configuration when the distal end is exposed from the cover as taught by Raybin since such a modification would amount to a simple substitution of one known element (i.e. funnel wall as taught by Stinis) for another (i.e. the funnel wall as taught by Raybin) to obtain predictable results such as urging the expandable wall portion to expand outwardly in funnel-like fashion when not constrained by the sheath--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 20, while Stinis discloses a system wherein the catheter further comprises a second cutting instrument (i.e., atherectomy device) disposed within the lumen, the second cutting instrument being adapted to cut material of the occlusion in the blood vessel of the subject within the lumen (see at least fig. 7 and par 0046-0047, 0114), Stinis discloses the catheter system 200, as described above in claim 3, that fails to explicitly teach a system wherein the cutting instrument is a first cutting instrument. However, Raybin teaches that it is known to provide a system wherein the cutting instrument is a first cutting instrument (i.e., edges) (see at least par 0082). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Stinis  wherein the cutting instrument is a first cutting instrument as taught by Raybin since such a modification would amount to a simple substitution of one known element (i.e. funnel wall as taught by Stinis) for another (i.e. the funnel wall as taught by Raybin) to obtain predictable results such as urging the expandable wall portion to expand outwardly in funnel-like fashion when not constrained by the sheath--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
  	In regards to claim 21, Stinis discloses the catheter system 200 of claim 15, wherein the cutting instrument 230 is a mechanical cutting instrument (see at least figs. 2A-C, 3A-C & 4A-C).  
 	In regards to claim 24, Stinis as modified by Ziarno discloses a catheter system 200, as described above in claim 1, that fails to explicitly teach a system wherein the wall comprises a third flexible component. However, Raybin teaches a system wherein the wall comprises a third flexible component (i.e., urging means or pull wires 606) (see at least figs. 6A-C and par 0066). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter system of Stinis as modified by Ziarno wherein the wall comprises a third flexible component as taught by Raybin since such a modification would amount to a simple substitution of one known element (i.e. funnel wall as taught by Stinis) for another (i.e. the funnel wall as taught by Raybin) to obtain predictable results such as urging the expandable wall portion to expand outwardly in funnel-like fashion when not constrained by the sheath--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
 	In regards to claim 27, Stinis as modified by Ziarno discloses a catheter system 200, as described above in claim 6, that fails to explicitly teach a system wherein the wall comprises a third flexible component. However, Raybin teaches a system wherein the wall comprises a third flexible component (i.e., urging means or pull wires 606) (see at least figs. 6A-C and par 0066). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter system of Stinis as modified by Ziarno wherein the wall comprises a third flexible component as taught by Raybin since such a modification would amount to a simple substitution of one known element (i.e. funnel wall as taught by Stinis) for another (i.e. the funnel wall as taught by Raybin) to obtain predictable results such as urging the expandable wall portion to expand outwardly in funnel-like fashion when not constrained by the sheath--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 30, Stinis as modified by Ziarno discloses a catheter system 200, as described above in claim 15, that fails to explicitly teach a system wherein the wall comprises a third flexible component. However, Raybin teaches a system wherein the wall comprises a third flexible component (i.e., urging means or pull wires 606) (see at least figs. 6A-C and par 0066). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter system of Stinis as modified by Ziarno wherein the wall comprises a third flexible component as taught by Raybin since such a modification would amount to a simple substitution of one known element (i.e. funnel wall as taught by Stinis) for another (i.e. the funnel wall as taught by Raybin) to obtain predictable results such as urging the expandable wall portion to expand outwardly in funnel-like fashion when not constrained by the sheath--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claims 11-12 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinis (‘015) in view of Raybin et al. (‘934), Ziarno et al. (‘579) further in view of Tu et al. (US 2002/0173811) (“Tu” hereinafter).
In regards to claim 11, Stinis as modified by Raybin and Ziarno discloses the catheter system 200, as described above in claim 9, that fails to explicitly teach a system wherein the cutting instrument comprises a plurality of optical fibers disposed apart from the at least two flexible components, the plurality of optical fibers being adapted to act as laser emitters. However, Tu teaches that it is known to provide a system wherein the cutting instrument comprises a plurality of optical fibers (28A , 28B, 28C) disposed apart from the at least two flexible components, the plurality of optical fibers being adapted to act as laser emitters (see at least figs. 4A-C and par 0016, 0036 & 0042-0044). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Stinis as modified by Raybin and Ziarno  wherein the cutting instrument comprises a plurality of optical fibers disposed apart from the at least two flexible components, the plurality of optical fibers being adapted to act as laser emitters as taught by Tu since such a modification would amount to a simple substitution of one known element (i.e. sharp edge element as taught by Raybin) for another (i.e. optical elements as taught by Tu) to obtain predictable results such as providing a known alternative type of cutting mechanism--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 12, Stinis as modified by Raybin and Ziarno discloses the catheter system 200, as described above in claim 6, that fails to explicitly teach a system wherein the cutting instrument comprises a plurality of optical fibers adapted to act as laser emitters. However, Tu teaches that it is known to provide a system wherein the cutting instrument comprises a plurality of optical fibers (28A , 28B, 28C) adapted to act as laser emitters (see at least figs. 4A-C and par 0016, 0036 & 0042-0044). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Stinis as modified by Raybin and Ziarno  wherein the cutting instrument comprises a plurality of optical fibers adapted to act as laser emitters as taught by Tu since such a modification would amount to a simple substitution of one known element (i.e. sharp edge element as taught by Raybin) for another (i.e. optical elements as taught by Tu) to obtain predictable results such as providing a known alternative type of cutting mechanism--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 19, Stinis as modified by Raybin and Ziarno discloses the catheter system 200, as described above in claim 15, that fails to explicitly teach a system wherein the cutting instrument comprises a plurality of optical fibers adapted to act as laser emitters. However, Tu teaches that it is known to provide a system wherein the cutting instrument comprises a plurality of optical fibers (28A , 28B, 28C) adapted to act as laser emitters (see at least figs. 4A-C and par 0016, 0036 & 0042-0044). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Stinis as modified by Raybin and Ziarno  wherein the cutting instrument comprises a plurality of optical fibers adapted to act as laser emitters as taught by Tu since such a modification would amount to a simple substitution of one known element (i.e. sharp edge element as taught by Raybin) for another (i.e. optical elements as taught by Tu) to obtain predictable results such as providing a known alternative type of cutting mechanism--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791